In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-12-00460-CR


                        RONALD CLIFTON WORD, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 21st District Court
                                     Lee County, Texas
              Trial Court No. 3843, Honorable Reva Towslee Corbett, Presiding

                                      August 7, 2013

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


       Appellant, Ronald Clifton Word, attempts to appeal the trial court’s denial of a

motion to enter a nunc pro tunc judgment requesting modification of the amended

judgment filed in his case on October 29, 1986. Appellant seeks the removal of the trial

court’s finding that he used a deadly weapon in the commission of the offense for which

he was convicted. The trial court denied the request and now appellant attempts to

appeal from that denial. We will dismiss for lack of jurisdiction.
      Appellant was convicted of aggravated robbery and ultimately sentenced to life

imprisonment in the Institutional Division of the Texas Department of Criminal Justice.

He appealed his conviction to the Third Court of Appeals who affirmed the conviction by

written opinion in cause number 03-86-00281-CR. The Third Court of Appeals issued

its mandate on December 13, 1988.


      The jurisdiction of the Courts of Appeal is established in Article V, section 6 of the

Texas Constitution which directs that this Court has jurisdiction “over all cases of which

the District Courts or County Courts have original or appellate jurisdiction, under

restrictions and regulations as may be prescribed by law.” TEX. CONST. art. V, § 6. The

Texas Code of Criminal Procedure provides that a defendant has the right of appeal.

See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 2006). This direction of article 44.02

has been consistently held to mean that an appeal is only allowed from a final judgment.

See, e.g., Abbott v. State, 271 S.W.3d 694, 697 n.8 (Tex.Crim.App. 2008). After the

mandate on a direct appeal is issued, we have jurisdiction only to the extent it is

authorized by a specific statute.     See Shimmer v. State, 305 S.W.3d 593, 594

(Tex.Crim.App. 2010). We have found no statute that would authorize an appeal from

the denial of a judgment nunc pro tunc. See State v. Ross, 953 S.W.2d 748, 751-52

(Tex.Crim.App. 1997). Accordingly, we dismiss this appeal for want of jurisdiction.




                                                 Per Curiam




                                            2